          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


WALTER PAYTON,

               Plaintiff,

               v.                                           CASE NO. 20-3257-SAC

LAURA KELLY, et al.,

               Defendants.


                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Walter Payton is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a complete and proper amended complaint upon court-approved forms that

cures all the deficiencies discussed herein.

I. Nature of the Matter before the Court

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983.           Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). Plaintiff

filed this case on October 14, 2020, and on that same date sent a letter to the Clerk asking if his

filing fee could be paid out of his forced savings account. On October 15, 2020, the Court

entered a Notice of Deficiency (Doc. 3) advising Plaintiff that he has not paid the filing fee or

filed a motion for leave to proceed in forma pauperis, and set a compliance deadline of

November 16, 2020. On November 12, 2020, Plaintiff filed a motion (Doc. 4) again asking the




                                                1
          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 2 of 10




Court to order HCF to pay the filing fee out of Plaintiff’s forced savings account. The Court

denies the motion, but will provisionally grant Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges in his Complaint that in April 2018, he asked his brother to forward

Plaintiff’s stored legal materials to Plaintiff at HCF. Plaintiff’s brother mailed two large priority

envelopes to Plaintiff around April 12, 2018. Plaintiff received one, but the second envelope was

returned to Plaintiff’s brother because it lacked the sender’s full name and address. Plaintiff’s

brother remailed the envelope on April 28, 2018, with the correct information. Plaintiff did not

receive the remailed envelope, and on June 14, 2018, Plaintiff’s brother informed Plaintiff that

an online check revealed that the envelope was received and signed for at the prison on April 30,

2018. Plaintiff met with prison staff in July 2018 to attempt to resolve the situation, but the

missing envelope was not located.

       Plaintiff also alleges that on April 17, 2020, he was asked to sign a waiver because threats

were allegedly made against staff at HCF. Plaintiff signed the waiver and was subsequently

moved to a “max” facility for administrative segregation. Plaintiff received a disciplinary report

alleging that Plaintiff had coughed and sneezed on people. Plaintiff denied the allegations.

       Plaintiff’s first eight counts deal with his lost envelope.        Count nine alleges that

Defendants violated Plaintiff’s Eighth Amendment rights when they moved him to segregation

and lost some of his property.       Counts ten through thirteen allege various constitutional

violations for failure to follow “policy, procedure, rule, regulations and statutes.” (Doc. 1, at 11–

12.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.



                                                 2
          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 3 of 10




§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant



                                                   3
          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 4 of 10




did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

1. Statute of Limitations

       The statute of limitations applicable to § 1983 actions is determined from looking at the

appropriate state statute of limitations and tolling principles. See Hardin v. Straub, 490 U.S.

536, 539 (1989). “The forum state’s statute of limitations for personal injury actions governs

civil rights claims under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year



                                                 4
          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 5 of 10




statute of limitations in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka

Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations omitted). The same two-year statute

of limitations governs actions under 42 U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d

1206, 1212 (10th Cir.), rehearing denied, 391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S.

1044 (2005).

       While state law governs the length of the limitations period and tolling issues, “the

accrual date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S.

384, 388 (2007). Under federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation

omitted), cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by

an indigent plaintiff if it is patently clear from the allegations as tendered that the action is barred

by the statute of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007);

Hawkins v. Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

       It plainly appears from the face of the Complaint that Plaintiff’s claims regarding his lost

mail are subject to dismissal as barred by the applicable two-year statute of limitations. Plaintiff

filed his Complaint on October 14, 2020. Plaintiff’s alleged violations occurred around April of

2018. It thus appears that any events or acts of Defendant taken in connection with Plaintiff’s

claims took place more than two years prior to the filing of Plaintiff’s Complaint and are time-

barred. See Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir. 1995) (district court may consider

affirmative defenses sua sponte when the defense is obvious from the face of the complaint and

no further factual record is required to be developed). Plaintiff has not alleged facts suggesting



                                                   5
          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 6 of 10




that he would be entitled to statutory or equitable tolling. Plaintiff should show cause why his

claims are not barred by the statute of limitations.

2. Property Claims

       Even if Plaintiff’s claims regarding his lost mail were not barred by the statute of

limitations, they would fail to state a due process violation. Deprivations of property do not deny

due process as long as there is an adequate post-deprivation remedy. A due process claim will

arise only if there is no such procedure or it is inadequate. See Hudson v. Palmer, 468 U.S. 517,

533 (1984); see also Smith v. Colorado Dept. of Corr., 23 F.3d 339, 340 (10th Cir. 1994)

(“Fourteenth Amendment due process guarantees pertaining to property are satisfied when an

adequate, state postdeprivation remedy exists for deprivations occasioned by state employees.”).

       Kansas prisoners have an adequate state post-deprivation remedy. See generally, Sawyer

v. Green, 316 F. App’x 715, 717, 2008 WL 2470915, at *2 (10th Cir. 2008) (finding Kansas

county prisoner could seek relief in state courts to redress alleged deprivation of property).

Plaintiff has failed to allege that an adequate post-deprivation remedy was unavailable. Because

an adequate, state post-deprivation remedy exists, Plaintiff must show cause why his property

claims should not be dismissed for failure to state a claim.

3. Transfer to Max Facility/Administrative Segregation

       The Due Process Clause protects against “deprivations of life, liberty, or property; and

those who seek to invoke its procedural protection must establish that one of these interests is at

stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty interest may arise from the

Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ . . . or it may arise from

an expectation or interest created by state laws or policies.” Id. (citing Vitek v. Jones, 445 U.S.

480, 493–94 (1980) (liberty interest in avoiding involuntary psychiatric treatment and transfer to



                                                  6
          Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 7 of 10




mental institution); Wolff v. McDonnell, 418 U.S. 539, 556–58 (1974) (liberty interest in

avoiding withdrawal of state-created system of good-time credits)).

        Liberty interests which are protected by the Due Process Clause are “generally limited to

freedom from restraint which, while not exceeding the sentence in such an unexpected manner as

to give rise to protection by the Due Process Clause of its own force . . . nonetheless imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal citations omitted). Plaintiff does not

have a constitutional right to a particular security classification or to be housed in a particular

yard. Meachum v. Fano, 427 U.S. 215, 224 (1976); Harbin-Bey v. Rutter, 420 F.3d 571, 577

(6th Cir. 2005) (increase in security classification does not constitute an atypical and significant

hardship because “a prisoner has no constitutional right to remain incarcerated in a particular

prison or to be held in a specific security classification”)).

        The Supreme Court has held that “the Constitution itself does not give rise to a liberty

interest in avoiding transfer to more adverse conditions of confinement.” Wilkinson, 545 U.S. at

221–22 (citing Meachum, 427 U.S. at 225 (no liberty interest arising from Due Process Clause

itself in transfer from low-to maximum-security prison because “[c]onfinement in any of the

State’s institutions is within the normal limits or range of custody which the conviction has

authorized the State to impose”)). “Changing an inmate’s prison classification . . . ordinarily

does not deprive him of liberty, because he is not entitled to a particular degree of liberty in

prison.” Sawyer v. Jefferies, 315 F. App’x 31, 34 (10th Cir. 2008) (citing Templeman v. Gunter,

16 F.3d 367, 369 (10th Cir. 1994) (citing Meachum, 427 U.S. at 225)). Plaintiff has not alleged

that his assignment imposed any atypical and significant hardship in relation to the ordinary

incidents of prison life. Cf. Wilkinson, 545 U.S. at 223–24 (finding atypical and significant



                                                   7
           Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 8 of 10




hardship in assignment to supermax facility where all human contact prohibited, conversation

not permitted, lights on 24-hours-a-day, exercise allowed for only one hour per day in small

indoor room, indefinite placement with annual review, and disqualification of otherwise eligible

inmate for parole consideration).

         Plaintiff does not have a constitutional right to dictate where he is housed, whether it is

which facility or which classification within a facility. See Schell v. Evans, 550 F. App’x 553,

557 (10th Cir. 2013) (citing Meachum, 427 U.S. at 228–29; Cardoso v. Calbone, 490 F.3d 1194,

1197–98 (10th Cir. 2007)). Moreover, jail officials are entitled to great deference in the internal

operation and administration of the facility. See Bell v. Wolfish, 441 U.S. 520, 547–48 (1979).

Plaintiff’s claims regarding his security classification are subject to dismissal for failure to state a

claim.

4. Violations of Policy, Procedure, Rules, Regulations and Statutes

         Plaintiff alleges that Defendants violated policies, rules, regulations and statutes.

Plaintiff’s allegations are vague, and he provides no details or factual support for his allegations.

The violation of internal prison rules and regulations does not rise to the level of a constitutional

violation. As the Tenth Circuit has stated:


                [N]o reasonable jurist could conclude that [a plaintiff’s] claim that
                prison officials deprived him of due process by violating internal
                prison regulations rises to the level of a due process violation.
                Prison regulations are “primarily designed to guide correctional
                officials in the administration of a prison [They are] not designed
                to confer rights on inmates….” Sandin v. Conner, 515 U.S. 472,
                481-82, 115 S. Ct. 2293, 132 L.Ed.2d 418 (1995).

Brown v. Wyoming Dep’t. of Corrections, 234 F. App’x 874, 878 (10th Cir. 2007); see also,

Brown v. Rios, 196 F. App’x 681, 683 (10th Cir. 2006) (“Where a liberty or property interest has

been infringed, the process which is due under the United States Constitution is that measure by


                                                   8
           Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 9 of 10




the due process clause, not prison regulations.”). The violation of a prison regulation does not

state a constitutional violation unless the prison official’s conduct “failed to conform to the

constitutional standard.” Porro v. Barnes, 624 F.3d 1322, 1329 (10th Cir. 2010) (internal

quotation marks omitted) (holding prisoner must establish that violation of a prison policy

necessarily stated a constitutional violation). Plaintiff should show good cause why his claims

should not be dismissed for failure to state a claim.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

         If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.




1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3257-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          9
           Case 5:20-cv-03257-SAC Document 5 Filed 11/20/20 Page 10 of 10




          IT IS THEREFORE ORDERED THAT the Court provisionally grants Plaintiff leave

to proceed in forma pauperis. Plaintiff’s motion (Doc. 4) is denied.

          IT IS FURTHER ORDERED that Plaintiff is granted until December 18, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until December 18, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated November 20, 2020, in Topeka, Kansas.


                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   10
